Citation Nr: 1829503	
Decision Date: 06/11/18    Archive Date: 06/27/18

DOCKET NO.  14-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.
REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1969 to February 1971, to include service in the Republic of Vietnam.  At the time of his death in April 2017, the Veteran had a pending appeal for the issues set forth on the title page.  The Veteran's surviving spouse, who is the appellant, has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

Prior to his death, the Veteran, in May 2014, requested a hearing before a Veterans Law Judge, but in May 2018, the appellant withdrew the hearing request.







FINDING OF FACT

On May 11, 2018, prior to the promulgation of a decision in the appeal, the appellant explicitly and unambiguously withdrew the issues listed on the title page with a full understanding of the consequences of such action.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of a claim must be "explicit, unambiguous, and done with a full understanding of the consequences of such action."  DeLisio v. Shinseki, 25 Vet. App.45, 47 (2011).

In a written statement received in May 2018, prior to the promulgation of a decision in the appeal, the appellant explicitly and unambiguously withdrew the following issues with a full understanding of the consequences of such action:  entitlement to a rating in excess of 20 percent for diabetes mellitus; entitlement to service connection for erectile dysfunction; entitlement to service connection for peripheral neuropathy of the right upper extremity; entitlement to service connection for peripheral neuropathy of the left upper extremity; entitlement to service connection for peripheral neuropathy of the right lower extremity; entitlement to service connection for peripheral neuropathy of the left lower extremity.  Later that month, the appellant confirmed her intention to withdraw all of the issues on appeal.  See Report of Information (May 23, 2018).  Hence, there remains no allegation of error of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.


ORDER

The appeal is dismissed.




		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


